Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 5/10/2022 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-16 and 18-22 have been withdrawn. Claims 1-16 and 18-22 have been allowed.
The independent claims 1,10, and 18 are related to prior art(s): "Git for Teams A user-centered approach to creating efficient workflows in GIT" Emma Jane Hogbin Westby, August 17th, 2015 (hereinafter Westby) in view of Reinders; Robert R. et al. US 20130061135 A1 (hereinafter Robert). Westby teaches a GIT central repository in which a plurality of users can make additions to and the repository contains a pool of commits. The commits are linked to one-another through their metadata. The corresponding GIT central repository has branching strategies to utilize a release management process.  Robert teaches a method for a personalized memory compilation for members of a group: providing digitally encoded images, text and other data; analyzing data; eliciting a characteristic of data; selecting a plurality of the provided data; arranging the provided data, to generate a personalized memory compilation. The independent claim contains the unique concept of utilizing a customized resource pool to be distributed based on a set of unique criteria and every resource in said pool has two unique states of suspended and published. This unique step in combination with the surrounding language helps give the claim novelty. While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context.	
	All dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165  
/William B Partridge/Primary Examiner, Art Unit 2183